SECURITY AGREEMENT AGREEMENT, dated 28th day of November 2007, between Vital Health Technologies, Inc. / Caribbean American Health Resorts, Inc., a Minnesota Corporation. ("Debtor"), and Edward Rubin, ("Secured Party''). W I T N E S S E T H WHEREAS, concurrently here with Secured Party, in conjunction with an MSO Purchase Agreement of same date, has promised and pledged to Debtor the sum of THREE MILLION DOLLARS ($3,00,000.00), as evidenced by a Promissory Note of even date herewith (the "Note"): and WHEREAS, in order to induce Secured Party to accept such Note as part of the MSO Purchase Agreement, Debtor has agreed to pledge to Secured Party certain property as security for the loan; NOW THEREFORE, in consideration of the above principal, and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Definitions.
